Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, David L. Principe on 01/27/2022 and agreed to accept the changes. 

The following amendments applied to the claims filed on 01/13/2022:
Claim 1-11: cancelled. 
Claim 12	An apparatus for installing a dental prosthesis comprising:
(a)	one or more mini dental implants, wherein each of the one or more mini dental implants has a tip and an abutment end connected by a body, the abutment end having a spherical shape;
 (b)	a preformed multiple tooth prosthesis corresponding to teeth structure only and having no structure corresponding to gum tissue, the multiple tooth prosthesis having a first surface formed to provide the appearance of a plurality of individual teeth, the multiple tooth prosthesis having a second surface with one or more bores defined therein; and
 (c)	a hollow mechanical attachment having an O-ring disposed therein, the mechanical attachment disposed in the one or more bores in the multiple tooth prosthesis, the mechanical attachment having a curved interior surface configured and mini dental implant to attach the multiple tooth prosthesis to the one or more mini dental implants;            (d)	wherein the multiple tooth prosthesis is held in position only by frictional engagement of the abutment end of the one or more mini dental implants inside the mechanical attachment in the one or more bores and is detachable from the one or more mini dental implants;
(e)	wherein the apparatus is configured such that the abutment ends of the one or more mini dental implants bear substantially all of the downward forces on the mini dental implant from mastication.
Claim 16:  A system for installing a dental prosthesis in a subject, the system comprising:
 	(a) a guide stent having one or more apertures, wherein the guide stent is composed of a thermoplastic material configured as a topological imprint formed by vacuum imprinting; 
(b) one or more mini dental implants for installation in the subject's jaw such that the one or more mini dental implants are aligned with the one or more apertures, wherein the one or more implants have a tip and an abutment end connected by a body, the abutment end having a spherical shape; 
(c) preformed multiple tooth prosthesis corresponding to teeth structure only and having no structure corresponding to gum tissue, the multiple tooth prosthesis having a first surface formed to provide the appearance of a plurality of individual teeth, the multiple tooth prosthesis configured to attach to the one or more mini dental implants, the multiple tooth prosthesis having a second surface with one or more bores defined therein; and 
(d) a hollow mechanical attachment having an O-ring disposed therein, the -4-Serial No. 14/582,488 Response to Office Action mechanical attachment disposed in the one or more bores in the multiple tooth prosthesis, the mechanical attachment having a curved interior surface configured and arranged to receive the abutment end of the mini dental implant 
 (e) wherein the multiple tooth prosthesis is held in position only by frictional engagement of the abutment end of the one or more mini dental implants inside- the mechanical attachment in the one or more bores and is detachable from the implant; 
(f) wherein the apparatus is configured such that the abutment ends of the one or more mini dental implants bear substantially all of the downward forces on the mini dental implant from mastication.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 12, 13, 15, 16, 18, 20 are allowed. The art of record does not teach or render obvious an apparatus for installing a dental prosthesis including the one or more mini dental implants has a tip and an abutment end connected by a body, the abutment end having a spherical shape; a preformed multiple tooth prosthesis corresponding to teeth structure only and having no structure corresponding to gum tissue, the multiple tooth prosthesis having a first surface formed to provide the appearance of a plurality of individual teeth, the multiple tooth prosthesis having a second surface with one or more bores defined therein; the mechanical attachment having a curved interior surface configured and arranged to receive the abutment end of the mini dental implant to attach the multiple tooth prosthesis to the one or more mini dental implants; the multiple tooth prosthesis is held in position only by frictional engagement of the abutment end of the one or more mini dental implants inside the mechanical attachment; the apparatus is configured such that the abutment ends of the one or more mini dental implants bear substantially all of the downward forces on the implants from mastication and in combination with limitations set forth in the claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772